Citation Nr: 0720599	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.  

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.  

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).    

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Therefore, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7) 
(a)-(o).  Subparagraph (9) provides that "[r]ating boards 
may rely on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2006).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Notably, in January 2003, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. 
§ 3.304(f)(3).  In reply, the veteran submitted a statement 
regarding the alleged sexual assault.  The Board has relied 
upon the available evidence in determining if the alleged 
stressors can be corroborated.  

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also 
clear that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding the symptoms to be credible. 

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which a 
PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993). 

The veteran contends, in written statements and in testimony 
before a Decision Review Officer, that she has PTSD as a 
result of being sexually assaulted by a sergeant while she 
was stationed at Camp Pendleton.  The sergeant warned the 
veteran not to report the incident because nobody would 
believe her, and out of fear of the sergeant, she did not do 
so.  The veteran asserts that she told a fellow servicewoman 
about the incident at a party.  She alleges that since the 
assault, she has experienced depression, sleep difficulties, 
and hypervigilance.  She reports having trouble functioning 
in the social and occupational aspects of her life.   

The veteran's service medical and personnel records are 
negative for any record of a personal assault incident.  Her 
January 1969 separation examination showed no psychiatric 
abnormalities, and she made no complaints regarding 
psychiatric problems.  

The first post-service evidence of record of symptoms of a 
psychiatric disorder is in September 1997, where the veteran 
was diagnosed with depression.  On VA examination in May 
2002, the veteran reported that she was experiencing sleep 
difficulties, stress, guilt, occasional suicidal ideation, 
intrusive thoughts of her sexual assault, depression, and 
anxiety.  The impressions were moderate major depressive 
disorder and mild anxiety disorder, not otherwise specified.  
Clinical records dated after September 1997 show that the 
veteran received therapy for mild, recurrent, major 
depressive disorder.  Clinical records dated in April 2003 
and later show that the veteran was additionally assessed 
with PTSD related to a military sexual trauma, for which she 
received therapy.  The examiner stated in the April 2003 
report that he had previously diagnosed the veteran with only 
major depressive disorder because of her unwillingness to 
discuss past military trauma and consequences of the trauma, 
and this was a pattern of avoidance consistent with PTSD.

In June 2005, the veteran's treating VA psychologist 
submitted a letter in support of her claim.  The psychologist 
stated that he was treating the veteran for PTSD and major 
depression.  He stated that with regards to the veteran's 
PTSD, she had experienced sexual trauma in the military.  He 
opined that because the veteran continued to re-experience 
her sexual trauma through periodic dreams and daily intrusive 
thoughts, the military sexual trauma was integral in 
development of her current emotional conditions.  The 
psychologist further stated that problems associated with 
PTSD and depression significantly interfered with the 
veteran's social and occupational functioning and general 
quality of life.  

In July 2005, the veteran and her friend testified before a 
Decision Review Officer.  The veteran testified that when she 
was stationed at Camp Pendleton, a sergeant introduced 
himself to her and offered to show her around the area since 
she was new.  She stated that it had gotten dark when he 
drove her to see the rifle range and that he pulled over and 
attempted to undress her and have sex with her.  She 
testified that she fought off his advances, and he forced her 
to get out of the car.  The veteran further stated that while 
the sergeant drove her back, he warned her not to report the 
incident because nobody would believe her word against his.  
The veteran testified that she did not officially report the 
incident but did tell a fellow servicewoman about the 
incident.  She could not remember the servicewoman's last 
name, the sergeant's name and unit, or the date of the 
incident.  She further stated that she began receiving 
psychiatric treatment in 1996 or 1997, and that she suffered 
from intrusive thoughts related to the incident, poor 
concentration, poor memory, depression, hypervigilance, and 
sleep difficulties.  The veteran's friend testified that she 
has witnessed the veteran's depression and hypervigilance, 
but years after the veteran's separation from service when 
they became friends.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  While the veteran's VA psychologist has provided 
credible testimony relating the veteran's current diagnosis 
of PTSD to the sexual assault she experienced in service, the 
Board finds that the psychologist's opinion is of limited 
probative value.  The psychologist's opinion appears to have 
been heavily based upon a history provided by the veteran.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  There 
is no objective evidence of an in-service stressor in the 
veteran's service medical records or service personnel 
records.  The veteran's lay testimony is insufficient, 
standing alone, to establish the occurrence of a non-combat 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  Her 
assertions did not specifically identify the details of each 
stressor and are insufficient to permit a meaningful search 
for corroborative evidence.  A non-combat veteran's testimony 
alone does not qualify as "credible supporting evidence" of 
the occurrence of an in-service stressor as required by 
38 C.F.R. § 3.304(f).  After the fact analyses which infer a 
traumatic event are also insufficient in this regard.  Thus, 
while credible, the psychologist's opinion appears to have 
been based upon an unsubstantiated factual background, and is 
therefore of little probative value and cannot serve to 
corroborate the claimed in-service stressor.

Furthermore, the Board finds that the record does not contain 
evidence from sources other than the veteran's service 
records that corroborate her  account of the stressor 
incident.  The Board has examined the record and finds no 
evidence from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; or statements from family members, roommates, 
fellow service members, or clergy.  Furthermore, there is no 
evidence of record of behavior changes following the claimed 
assault such as a requests for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The veteran has been advised that 
she may submit these types of evidence and no such evidence 
has been submitted.

While the veteran alleges that her current PTSD is related to 
her service, there are no records which reflect treatment for 
psychiatric problems dated prior to September 1997, 
approximately 28 years after separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is not warranted because no 
disorder was shown within the applicable presumptive period 
following her separation from service.  See 38 C.F.R. 
§ 3.309.  Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board does not dispute the veteran's diagnosis of PTSD.  
However, in this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's PTSD.  

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  However, as 
no probative evidence establishing a nexus between the 
current diagnosis of PTSD and sexual trauma suffered in 
service has been submitted, service connection for PTSD due 
to military sexual assault is not warranted.  

The Board has considered the veteran and her friend's claims 
that she has PTSD related to her service.  However, as 
laypersons, the veteran and her friend are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran and her friend are 
competent to give evidence about what they experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003; a rating 
decision in April 2003; and a statement of the case in March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


